Exhibit 10.1 CONSENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS CONSENT AND AMENDMENT to Loan and Security Agreement (this“Amendment”) is entered into this day of May 2011 by and between Silicon Valley Bank (“Bank”), on the one side, and DecisionPoint Systems, Inc., a Delaware corporation (“DSI”), DecisionPoint Systems Group, Inc., a Delaware corporation (“DSG”), DecisionPoint Systems CA, Inc., a California corporation (“DSCA”), DecisionPoint Systems CT, Inc., a Connecticut corporation (“DSCT”) and CMAC, Inc., a Georgia corporation (“CMAC” and together with DSI, DSG, DSCA and DSCT, jointlyand severally, the “Borrower”) whose address is 19655 Descartes, Foothill Ranch, CA92610, on the other side. Recitals A.Bank and Borrower have entered into that certain Loan and Security Agreement dated as of December 15, 2006 (as the same may from time to time be amended, modified, supplemented or restated, the “Loan Agreement”). B.Bank has extended credit to Borrower for the purposes permitted in the Loan Agreement. C.Borrower has advised Bank of the following:(i) Comamtech Inc. (“Comamtech”) is a corporation existing under the Business Corporations Act (Ontario) (“OBCA”), and 2259736 Ontario Inc. is a wholly-owned subsidiary of Comamtech and incorporated under the laws of the Province of Ontario, Canada (“MergerCo”), (ii) DSI intends to enter into a merger with MergerCo (the “DSI/MergerCo Merger”) to form the Merged Subsidiary which Merged Subsidiary will continue doing business as an OBCA corporation and as a wholly-owned subsidiary of Comamtech, (iii) immediately following the DSI/MergerCo Merger, Comamtech and the Merged Subsidiary will take such action as necessary to become corporations under the laws of the State of Delaware and (iv) in conjunction with or after the action taken in subclause (iii) above, Comamtech, the parent and publicly-traded company, will be renamed DecisionPoint Systems, Inc. and Merged Subsidiary will be renamed DecisionPoint Systems International Inc.The transactions described in subclauses (ii), (iii) and (iv) are herein, collectively, referred to as the “Comamtech Merger.”DSI is prohibited from entering into the Comamtech Merger pursuant to Sections 7.2 and 7.3 of the Loan Agreement absent the Bank’s prior written consent. D.Borrower has requested that Bank amend the Loan Agreement, as herein set forth, and Bank has agreed to the same, but only to the extent, in accordance with the terms, subject to the conditions and in reliance upon the representations and warranties set forth herein. 1 Agreement Now, Therefore, in consideration of the foregoing recitals and other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, and intending to be legally bound, the parties hereto agree as follows: 1.Definitions.Capitalized terms used but not defined in this Amendment shall have the meanings given to them in the Loan Agreement. 2.Consent and Amendments to Loan Agreement. 2.1Modified Financial Covenants.Section 6.9 of the Loan Agreement is hereby amended in its entirety and shall read as follows: 6.9Financial Covenants. Borrower shall maintain as of the last day of each month, unless otherwise noted, on a consolidated basis with respect to Borrower and its Subsidiaries: (a)Liquidity Coverage.The ratio of (i) unrestricted cash and Cash Equivalents maintained at Bank or Bank Affiliates plus the Availability Amount with respect to the Revolving Line to (ii) the outstanding principal amount of the Term Loan of not less than the following: For the month ending May 31, 2011 (provided that if the Comamtech Merger has not closed by May 31, 2011, then for the month ending June 30, 2011) and each month ending thereafter:1.75 to 1.00. (b)Profitability.Commencing with the fiscal quarter ending June 30, 2011 and each fiscal quarter ending thereafter, a minimum positive Adjusted Net Income of $1.00.For the purposes of this financial covenant, Adjusted Net Income means Net Income plus (i) non-cash stock based compensation plus (ii) expenses relating to the Sigma Transaction and the Comamtech Merger up to an aggregate maximum amount of $1,500,000 plus (iii) any write down of assets (totaling approximately $4,500,000 in the aggregate) acquired as part of the Comamtech Merger, provided that such write down must occur in the fiscal quarter ending June 30, 2011 and/or the fiscal quarter ending September 30, 2011 and provided further that such write down cannot exceed $3,000,000 in the aggregate. 2 2.2Modified Definition of Revolving Line Maturity Date.The definition of “Revolving Line Maturity Date” in Section 13.1 of the Loan Agreement is hereby amended to read as follows: “Revolving Line Maturity Date” is April 30, 2012. 2.3Modified Definition of Term Loan Maturity Date.The definition of “Term Loan Maturity Date” in Section 13.1 of the Loan Agreement is hereby amended to read as follows: “Term Loan Maturity Date” is the earlier of (a) April 30, 2012 or (b) the date the Revolving Line matures or is otherwise terminated. 2.4Additional Definitions.The following definitions are hereby added to Section 13.1 of the Loan Agreement and shall read as follows: “Comamtech Merger” means that certain series of transactions pursuant to which (i) DecisionPoint Systems, Inc. will merge with 2259736 Ontario Inc. to form Merged Subsidiary, (ii) Merged Subsidiary and Comamtech Inc. will each become corporations organized under the laws of the State of Delaware and (iii) Merged Subsidiary and Comamtech Inc. will changes their names to DecisionPoint Systems International Inc. and DecisionPoint Systems, Inc., respectively. “Sigma Transaction” means that certain transaction in which DecisionPoint Systems, Inc. (i) executed a Note Purchase Agreement dated approximately May 18, 2011 with Sigma Opportunity Fund II, LLC (“Sigma”), (ii) issued to Sigma a Senior Subordinated Secured Note in the original principal amount of $4,000,000 and (iii) executed a Security Agreement in favor of Sigma pursuant to which DecisionPoint Systems, Inc. granted to Sigma a lien on certain of the assets of DecisionPoint Systems, Inc. 2.5Modified Compliance Certificate.The form of Compliance Certificate, attached as Exhibit E to the Loan Agreement, is amended in its entirety to read as set forth on Exhibit E attached hereto. 3 2.6Consent to Comamtech Merger.Bank hereby consents to DSI entering into the Comamtech Merger on the terms previously disclosed to Bank in writing conditioned upon all of the following occurring: (a)no Advances based on the Collateral of DSI shall be outstanding prior to, at the time of and after the effectiveness of any part of the Comamtech Merger except as otherwise provided below, (b)at the time of the effectiveness of the DSI/MergerCo Merger, the cash currently maintained by Comamtech and the cash currently maintained by MergerCo will be wire transferred to accounts maintained at Bank in the name of DecisionPoint Systems CA, Inc., and (c)upon and after the effectiveness of the DSI/MergerCo Merger, no Advances will be made to DSI or the Merged Subsidiary and no assets of Borrower (including any Collateral) may be transferred to Comamtech, DSI or the Merged Subsidiary without the prior written consent of Bank until such time as all of the following have occurred: (i)Comamtech and the Merged Subsidiary each becomes a corporation organized under the laws of the State of Delaware, (ii)Comamtech and the Merged Subsidiary each becomes a co-Borrower under the Loan Agreement, (iii)Comamtech and the Merged Subsidiary each have granted Bank a first-priority security interest in the respective assets of Comamtech and the Merged Subsidiary, and Bank has received such evidence as it deems necessary to confirm the same, and (iv)Comamtech and the Merged Subsidiary each have executed all such documents required by Bank in conjunction therewith (including, without limitation, a Cross-Corporate Guaranty). 2.7Sigma Opportunity Fund II, LLC Subordinated Debt.Bank acknowledges that DSI has entered into a Note Purchase Agreement dated approximately May 18, 2011 with Sigma Opportunity Fund II, LLC (“Sigma”), pursuant to which DSI issued to Sigma a Senior Subordinated Secured Note in the original principal amount of $4,000,000 (the “Sigma Note”).The execution by DSI of the Note Purchase Agreement and related documents is referred to herein as the “Sigma Transaction.”The indebtedness evidenced by the Sigma Note is guaranteed by DSI’s Subsidiaries (the “Subsidiary Guaranty”).The indebtedness evidenced by the Sigma Note, and the obligations, if any, under the Subsidiary Guaranty, constitute Subordinated Debt (as defined in the Loan Agreement) and are subject to the terms of that certain Subordination Agreement dated May 18, 2011 and executed by and between Sigma and Bank (the “Sigma Subordination Agreement”) and acknowledged by each of the Borrowers.The lien granted by DSI to Sigma in conjunction with the issuance of the Sigma Note is also subordinated to the lien in favor of Bank and is subject to the terms of the Sigma Subordination Agreement. 4 3.Limitation of Amendments. 3.1The amendments set forth in Section2, above, are effective for the purposes set forth herein and shall be limited precisely as written and shall not be deemed to (a)be a consent to any amendment, waiver or modification of any other term or condition of any Loan Document, or (b)otherwise prejudice any right or remedy which Bank may now have or may have in the future under or in connection with any Loan Document. 3.2This Amendment shall be construed in connection with and as part of the Loan Documents and all terms, conditions, representations, warranties, covenants and agreements set forth in the Loan Documents, except as herein amended, are hereby ratified and confirmed and shall remain in full force and effect. 4.Representations and Warranties.To induce Bank to enter into this Amendment, Borrower hereby represents and warrants to Bank as follows: 4.1Immediately after giving effect to this Amendment (a)the representations and warranties contained in the Loan Documents are true, accurate and complete in all material respects as of the date hereof (except to the extent such representations and warranties relate to an earlier date, in which case they are true and correct as of such date), and (b)no Event of Default has occurred and is continuing; 4.2Borrower has the power and authority to execute and deliver this Amendment and to perform its obligations under the Loan Agreement, as amended by this Amendment; 4.3The organizational documents of Borrower delivered to Bank on the Effective Date remain true, accurate and complete and have not been amended (except to reflect the name change of each Borrower), supplemented or restated and are and continue to be in full force and effect; 4.4The execution and delivery by Borrower of this Amendment and the performance by Borrower of its obligations under the Loan Agreement, as amended by this Amendment, have been duly authorized; 4.5The execution and delivery by Borrower of this Amendment and the performance by Borrower of its obligations under the Loan Agreement, as amended by this Amendment, do not and will not contravene (a)any law or regulation binding on or affecting Borrower, (b)any contractual restriction with a Person binding on Borrower, (c)any order, judgment or decree of any court or other governmental or public body or authority, or subdivision thereof, binding on Borrower, or (d)the organizational documents of Borrower; 4.6The execution and delivery by Borrower of this Amendment and the performance by Borrower of its obligations under the Loan Agreement, as amended by this Amendment, do not require any order, consent, approval, license, authorization or validation of, or filing, recording or registration with, or exemption by any governmental or public body or authority, or subdivision thereof, binding on either Borrower, except as already has been obtained or made; and 5 4.7This Amendment has been duly executed and delivered by Borrower and is the binding obligation of Borrower, enforceable against Borrower in accordance with its terms, except as such enforceability may be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar laws of general application and equitable principles relating to or affecting creditors’ rights. 5.Counterparts.This Amendment may be executed in any number of counterparts and all of such counterparts taken together shall be deemed to constitute one and the same instrument. 6.Effectiveness.This Amendment shall be deemed effective upon the due execution and delivery to Bank of this Amendment by each party hereto. [Signature Page Follows] 6 In Witness Whereof,the parties hereto have caused this Amendment to be duly executed and delivered as of the date first written above. BANK BORROWER Silicon Valley Bank DecisionPoint Systems, Inc. By: /s/ Derek R. Brunelle By: /s/Donald W. Rowley Name: Derek R. Brunelle Name: Donald W. Rowley Title:Dept Team Leader Title: CFO BORROWER BORROWER DecisionPoint Systems Group, Inc.
